Title: From John Adams to Richard Rush, January 1814
From: Adams, John
To: Rush, Richard



Dear Rush
Quincy Jan. 1814

When I meet The beattified Spirit I Shall Say to him, with our mutual frankness, “Sir you ought to have added two Chapters to your last Work; one upon Possessions, and another upon Dreams.” In the first, You you should have examined all that has been written by the great Mr Mead, by the little Doctor Mead, and by the learned Hugh Farmer, about Dæmons, Dæmoniacs, and Dæmoniacal Possessions: and Should have confuted or confirmed their Hypothesis, by Shewing Us, whether they were Simple diseases of the Mind, or any thing more Diabolical. In the Second You Should have determined Dreams to be either mere Distempers, or Messages from Jove according to Homer.He Dr Rush was a great Master. No Man dreamed more Sublimely or beautifully, more philosophically or instructively, more morally or religiously. He almost made a Dreamer of me, Son of Dulness as I was. I have taken Soporifics enough of late to make me drowsy. I have read Priestleys Comparison of the Institutions of Moses with those of the Hindoos: and his Doctrines of Heathen Phylosophers compared with those of Revelation. (N.B. these two Books are the Grouth of the Soil of Pensylvania, Northumberland, to Witt). I have read too the Curse of Kahama and its Notes: and dipped into Holwell and Dow and Asiatic Researches, and Universal History, and Calmets Dictionary and Browns; and even Voltaire and our Boston English; and more than all, Tuckers Light of Nature pursued in Seven Volumes, and Searches Dream at the End of the third. Hence all ye Poppies and Mandragoras of the Dunciad! besides these Enfields Abridgement of Brouiker, Timæus Lucanus, Zaleucus Charondas and all the disciples of Pythagoras. All these together produced Such a Mass of Confusion, that after long and confused Meditation I fixed on the Metempsichosis, and dropped to Sleep, as well as I might, and dreamed.
Feb. 23rd. The above was written a month ago when I fell Sick. My Dream was  too impudent and extravagant to be Sent you at present. Hereafter if you wish it, and I am well and idle enough I may Send it.
Mr Taylors great Work is now printed and Sold. He acknowledges, he has been Studying me these twenty years. It is a great pleasure to me to learn that my 3 Volumes every Letter and Syllable of which were written and printed in fifteen months, have afforded amusement for 20 years to any Man especially to a Gentleman So respectable for his Rank Fortune Experience and Talents as Mr Taylor. I hope Soon to procure the Volume, neatly bound. I hope the Printer will make his fortune, and the Author a handsome Addition to his great Wealth by the Sale of it; for I wish it in the Library of every Man who can read.

John Adams